MEMORANDUM ***
Thomas J. Corniea appeals the district court’s order affirming the Social Security Administration’s determination that he is not disabled. See 42 U.S.C. § 405(g). We have jurisdiction under 28 U.S.C. § 1291 and review the district court’s decision de novo. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We adopt and affirm for the well-stated reasons in the district court order of May 15, 2015.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.